Name: Commission Regulation (EC) No 2155/96 of 11 November 1996 laying down, for the period 1 July 1996 to 30 June 1997, detailed rules of application for the tariff quotas for beef provided for in Council Regulation (EC) No 1926/96 for Estonia, Latvia and Lithuania
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  animal product;  international trade
 Date Published: nan

 12. 11 . 96 EN Official Journal of the European Communities No L 289/3 COMMISSION REGULATION (EC) No 2155/96 of 11 November 1996 laying down, for the period 1 July 1996 to 30 June 1997 , detailed rules of application for the tariff quotas for beef provided for in Council Regulation (EC) No 1926/96 for Estonia, Latvia and Lithuania Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regula ­ tion (EEC) No 2377/80 (6), as last amended by Regulation (EC) No 2051 /96 (7); whereas provision should also be made for the licences to be issued after a period for con ­ sideration and, where necessary, the application of a single percentage reduction ; Whereas, in order to ensure proper administration of the arrangements, the security for import licences under the system should be set at ECU 12 per 100 kilograms; whereas, in view of the risk of speculation inherent in these arrangements for beef and veal , clear conditions should be laid down as regards access by operators; Whereas, in order to clarify the legal position , Commis ­ sion Regulation (EC) No 542/96 of 28 March 1996 laying down, for 1996, detailed rules of application for the tariff quotas for beef provided for in the Agreements on free trade between the Community, of the one part, and Lithuania, Latvia and Estonia, of the other part (8), should be repealed; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1926/96 of 7 October 1996 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an auton ­ omous and transitional measure , of certain agricultural concessions provided for in the Agreements on free trade and trade-related matters with Estonia, Latvia and Lithu ­ ania, to take account of the Agreement on Agriculture concluded during the Uruguay Round multilateral trade negotiations ('), and in particular Article 5 thereof, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (2), as last amended by Regulation (EC) No 1997/96 (3), and in particular Articled 9 (2) thereof, Whereas Regulation (EC) No 1926/96 provides for certain annual tariff quotas for products made from beef and veal ; whereas imports under those quotas qualify for an 80 % reduction in the customs duties set out in the Common Customs Tariff (CCT); whereas detailed rules of applica ­ tion for these quotas, for the period 1 July 1996 to 30 June 1997, should be laid down; Whereas to ensure orderly importation of the quantities laid down for the period 1 July 1996 to 30 June 1997, HAS ADOPTED THIS REGULATION: they should be staggered over the year 1996/97; Whereas, while the provisions of the abovementioned Agreements intended to guarantee the origin of the product should be complied with, the administration of the arrangements should be based on import licences; whereas, to that end, detailed rules should be laid down on, in particular, the submission of applications and the information which must appear in applications and licences, notwithstanding certain provisions of Commis ­ sion Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (4), as last amended by Regulation (EC) No 2137/95 (5), and Article 1 1 . During the period 1 July 1996 to 30 June 1997, the following may be imported in accordance with this Regu ­ lation under the tariff qutoas opened by Regulation (EC) No 1926/96:  1 575 tonnes of fresh, refrigerated or frozen beef and veal falling within CN codes 0201 or 0202, originating in Lithuania, Latvia and Estonia,  210 tonnes of products falling within CN code 1602 50 10, originating in Latvia . (') OJ No L 254, 8 . 10 . 1996, p. 1 . 2 OJ No L 148 , 28 . 6 . 1968 , p . 24 . (3) OJ No L 267, 19 . 10 . 1996, p. 1 . (4) OJ No L 331 , 2. 12. 1988 , p. 1 . ( s) OJ No L 214, 8 . 9 . 1995, p. 21 . (6) OJ No L 143, 27. 6 . 1995, p . 35 . 0 OJ No L 274, 26 . 10 . 1996, p . 18 (8) OJ No L 79, 29 . 3 . 1996, p . 12 . 12. 11 . 96No L 289/4 PEN Official Journal of the European Communities 2 . The rates of custom duty fixed in the CCT shall be reduced by 80 % for the quantities indicated in paragraph 1 . 3 . The quantities indicated in paragraph 1 may be imported as follows :  50 % in the period 1 July to 31 December 1996,  50 % in the period 1 January to 30 June 1997 . If, during the period 1 July 1996 to 30 June 1997, the quantities for which licence applications are submitted for the period specified in the first indent are less than those available , the balances shall be added to the quantities available for the following period . (e) in section 20 of licence applications and licences shall be entered at least one of the following:  Reglamento (CE) n ° 2155/96  Forordning (EF) nr. 2155/96  Verordnung (EG) Nr. 2155/96  Kavoviop-oi; (EK) apiS. 2155/96  Regulation (EC) No 2155/96  Reglement (CE) n ° 2155/96  Regolamento (CE) n . 2155/96  Verordening (EG) nr. 2155/96  Regulamento (CE) n ? 2155/96  Asetus (EY) N:o 2155/96  Forordning (EG) nr 2155/96 . 2 . Notwithstanding Article 5 of Regulation (EC) No 1445/95, more than one CN code relating to the group of products referred to in the first indent of Article 1 ( 1 ) may be entered in section 16 of licence applications and licences . Article 2 1 . In order to qualify for the import quotas referred to in Article 1 : (a) applicants for import licences must be natural or legal persons who, at the time applications are submitted, can prove to the satisfaction of the competent authori ­ ties of the Member State concerned that they have been active in trade in beef and veal with third coun ­ tries during the last 12 months and are entered in a national VAT register; (b) licence applications must be submitted only in the Member State in which the applicant is registered; (c) for each of the groups of products referred to in the first and second indents of Article 1 ( 1 ):  licence applications must cover a minimum of 15 tonnes of product without exceeding the quantity available in the period concerned,  applicants may submit only one application ,  where an applicant submits more than one appli ­ cation for a group, all his applications for that group shall be rejected; (d) in section 8 of licence applications and licences shall be entered:  in the case of the first indent of Article 1 ( 1 ), the countries of origin ,  in the case of the second indent of Article 1 ( 1 ), the country of origin . The licence shall carry with it an obligation to import from one or more of the countries indicated in it; Article 3 1 . Licence applications may be submitted only:  between 25 and 29 November 1996, and  between 3 and 13 February 1997 . 2 . Member States shall notify the Commission , within five working days of the end of the period for the submis ­ sion of applications, of applications received . Notification shall comprise a list of applicants broken down by quantity applied for, nomenclature code and country of origin of the products . All notifications, including notifications of nil applica ­ tions, shall be made by telex or fax, drawn up, where applications have been received, in accordance with the model set out in the Annex. 3 . The Commission shall decide as soon as possible the extent to which licence applications may be issued for each group of products referred to in each indent of Article 1 ( 1 ). Where the quantities for which licence applications have been submitted exceed the quantities available, the Commission shall fix a single percentage reduction for the groups of products referred to in each indent of Article 1 ( 1 ). 4 . Subject to the Commission 's decision to accept applications, licences shall be issued promptly. 5 . Licences shall be valid throughout the Community. 12. 11 . 96 I EN Official Journal of the European Communities No L 289/5 Article 4 1 . Without prejudice to this Regulation , Regulations (EEC) No 3719/88 and (EC) No 1445/95 shall apply. 2 . Article 8 (4) of Regulation (EEC) No 3719/88 shall not apply. 3 . Notwithstanding Articles 3 and 4 of Regulation (EC) No 1445/95, the security for licences shall be ECU 12 per 100 kilograms net of product and licences shall be valid until 30 June 1997. Article 5 Products shall qualify for the rights referred to in Article 1 on presentation of an EUR 1 movement certificate issued by the exporting country in accordance with Protocol 3 annexed to the free-trade Agreements . Article 6 Regulation (EC) No 542/96 is hereby repealed . Article 7 This Regulation shall enter into force on the third day following its publication in the Official Journal of the Eruopean Communities. It shall apply from 1 July 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 November 1996 . For the Commission Franz FISCHLER Member of the Commission No L 289/6 EN 12. 11 . 96Official Journal of the European Communities ANNEX Fax : (32 2) 296 60 27 (Application of Regulation (EC) No 2155/96) COMMISSION OF THE EUROPEAN COMMUNITIES DG VI/D/2  BEEF AND VEAL APPLICATIONS FOR IMPORT LICENCES AT REDUCED CCT DUTIES Date : Period: Member State : Country of origin Order Applicant (name and address) Quantity ( tonnes ) CN code number Total quantity applied for: Member State : fax number: telephone number: